Case 9:18-cv-81418-RLR Document 27 Entered on FLSD Docket 03/25/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

  RM BROADCASTING, LLC,                        Case No. 9:18-cv-81418-RLR

         Plaintiff/Counter-Defendant,

  v.

  UNITED STATES DEPARTMENT
  OF JUSTICE,

        Defendant/Counter-Plaintiff.
  __________________________________/

         JOINT MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER
                 GOVERNING CONFIDENTIAL INFORMATION

         Plaintiff and Counterclaim Defendant RM Broadcasting, LLC, and Defendant and

  Counterclaim Plaintiff the United States Department of Justice hereby request, pursuant to Rule

  26(c) and 29 of the Federal Rules of Civil Procedure, that the Court GRANT their Joint Motion

  for Entry of Stipulated Protective Order Governing Confidential Information and ENTER the

  Stipulated Protective Order, attached as Exhibit A.



  Respectfully submitted this 25th day of March 2019.

  For the Plaintiff/Counter-Defendant:                      For the Defendant-Counter-Plaintiff:

  FISHER BROYLES LLP                                        ARIANA FAJARDO ORSHAN
  Attorneys for Plaintiff/Counter-Defendant,                United States Attorney
  RM Broadcasting, LLC
  2390 Tamiami Trail North, Suite 100                       John C. Demers
  Naples, FL 34103                                          Assistant Attorney General
  Telephone: (202) 570-0248                                 National Security Division
  Facsimile: (239) 236-1260
                                                            Nicholas Hunter
  By: /s/ Nicole Hughes Waid                                Trial Attorney
  Nicole Hughes Waid                                        US Department of Justice
  Fla. Bar. No. 121720                                      National Security Division
  nicole.waid@fisherbroyles.com                             Counterintelligence and Export

                                                  1
Case 9:18-cv-81418-RLR Document 27 Entered on FLSD Docket 03/25/2019 Page 2 of 2



                                                950 Pennsylvania Ave, NW
  Brian Dickerson                               Washington DC 20530
  Fla. Bar. No. 106615
  brian.dickerson@fisherbroyles.com             Matthew Feeley
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                99 NE 4th Street, 3rd Floor
                                                Miami, Florida 33132




                                       2
